Case 1:18-cv-01019-MN Document 324 Filed 03/01/21 Page 1 of 2 PageID #: 9963




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 ARCHERDX, LLC and THE GENERAL                    )
 HOSPITAL CORPORATION d/b/a                       )
 MASSACHUSETTS GENERAL HOSPITAL,                  )
                                                  )
                Plaintiffs,                       )
                                                  )   C.A. No. 18-1019-MN
        v.                                        )
                                                  )
 QIAGEN SCIENCES, LLC, QIAGEN LLC                 )
 f/k/a QIAGEN, INC., QIAGEN BEVERLY,              )
 LLC f/k/a QIAGEN BEVERLY, INC.,                  )
 QIAGEN GAITHERSBURG, LLC f/k/a                   )
 QIAGEN GAITHERSBURG, INC., QIAGEN                )
 GMBH, QIAGEN N.V. and JONATHAN                   )
 ARNOLD,                                          )
                                                  )
                Defendants.                       )

 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON COUNTS III, VII, VIII,
              IX, AND X OF THE AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 56, Defendants Qiagen Sciences, LLC,

Qiagen LLC f/k/a Qiagen, Inc., Qiagen Beverly LLC, f/k/a Qiagen Beverly, Inc., Qiagen

Gaithersburg LLC, f/k/a Qiagen Gaithersburg, Inc., Qiagen GmbH, Qiagen N.V. and Jonathan

Arnold (“Defendants”) respectfully move the Court for an Order granting summary judgment or

partial summary judgment on Counts III, VII, VIII, IX, and X of the Amended Complaint (D.I.

130). The grounds for Defendants’ motion are set forth in its Opening Brief filed

contemporaneously herewith.
Case 1:18-cv-01019-MN Document 324 Filed 03/01/21 Page 2 of 2 PageID #: 9964




                                         Respectfully submitted,
                                         POTTER ANDERSON & CORROON LLP
OF COUNSEL:
                                         By: /s/ Stephanie E. O’Byrne
David Bilsker                                David E. Moore (#3983)
Andrew Naravage                              Bindu A. Palapura (#5370)
QUINN EMANUEL URQUHART & SULLIVAN LLP        Stephanie E. O’Byrne (#4446)
50 California Street, 22nd Floor             Hercules Plaza, 6th Floor
San Francisco, CA 94111                      1313 N. Market Street
Tel: (415) 875-6600                          Wilmington, DE 19801
                                             Tel: (302) 984-6000
Anne Toker                                   dmoore@potteranderson.com
James E. Baker                               bpalapura@potteranderson.com
Anastasia M. Fernands                        sobyrne@potteranderson.com
QUINN EMANUEL URQUHART & SULLIVAN LLP
51 Madison Ave., 22nd Floor              Attorneys for Defendants Qiagen Sciences,
New York, NY 10010                       LLC, Qiagen LLC f/k/a Qiagen, Inc.,
Tel: (212) 849-7000                      Qiagen Beverly LLC, f/k/a Qiagen Beverly,
                                         Inc., Qiagen Gaithersburg LLC, f/k/a
Jeffrey C. Wu                            Qiagen Gaithersburg, Inc., Qiagen GmbH,
QUINN EMANUEL URQUHART & SULLIVAN LLP    Qiagen N.V. and Jonathan Arnold
60 E South Temple, Suite 500
Salt Lake City, UT 84111
Tel: (801) 515 7300

Dated: March 1, 2021
7071043/ 45349




                                     2
